AMENDMENT TO THE OPERATING SERVICES AGREEMENT THIS AMENDMENT, dated as of the 26th day of June 2013, to the Operating Services Agreement dated as of September 15, 2009,is entered into by and between Hatteras Alternative Mutual Funds, LLC, a Delaware limited liability company and Hatteras Alternative Mutual Funds Trust, a Delaware statutory trust (the “Trust”), regarding each series of the Trust listed in Appendix A (the “Funds”). WHEREAS, the parties have entered into the Operating Services Agreement; and WHEREAS, the parties desire to add a new class of the Hatteras Long/Short Debt Fund, a series of the Trust, to the Operating Services Agreement. WHEREAS, subject to certain conditions, Section 8 of the Operating Services Agreement allows for its amendment by a written instrument executed by both parties, and WHEREAS, the conditions required under Section 8 of the Operating Services Agreement have been satisfied. NOW, THEREFORE, the parties agree to amend the following: Appendix A is hereby superseded and replaced with the following: APPENDIX A Separate Series of Hatteras Alternative Mutual Funds Trust Fund Annual Fee Rate Hatteras Alpha Hedged Strategies Fund – No Load 1.59% of average dailynet assets Hatteras Alpha Hedged Strategies Fund – Class A 1.59% of average dailynet assets Hatteras Alpha Hedged Strategies Fund – Class C 1.59% of average dailynet assets Hatteras Alpha Hedged Strategies Fund – Institutional Class 0.84% of average daily net assets Hatteras Long / Short Equity Fund – Institutional Class 0.59% of average dailynet assets Hatteras Long / Short Equity Fund – Class A 0.84% of average dailynet assets Hatteras Long / Short Debt Fund –Institutional Class 0.59% of average dailynet assets Hatteras Long / Short Debt Fund – Class A 0.84% of average dailynet assets Hatteras Long / Short Debt Fund – Class C 0.84% of average dailynet assets Hatteras Hedged Strategies Fund – Institutional Class 0.10% of average daily net assets Hatteras Managed Futures Strategies Fund –Institutional Class 0.59% of average dailynet assets Hatteras Managed Futures Strategies Fund – Class A 0.84% of average dailynet assets Except to the extent amended hereby, the Operating Services Agreement shall remain in full force and effect. 1 IN WITNESS WHEREOF, the parties hereto have caused this instrument to be executed by their officers designated below as of the day and year first above written. HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST By: /s/J. Michael Fields Name:J. Michael Fields Title:Secretary HATTERAS ALTERNATIVE MUTUAL FUNDS, LLC By: /s/J. Michael Fields Name:J. Michael Fields Title:Chief Operating Officer 2
